653 F.2d 242
108 L.R.R.M. (BNA) 2435, 92 Lab.Cas.  P 13,013
CHILDERS PRODUCTS COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 79-1390.
United States Court of Appeals,Sixth Circuit.
Feb. 19, 1981.

Marc J. Bloch, C. Douglas Lovett, Duvin, Flinker & Cahn, Jon Flinker, Cleveland, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Jolane Findley, N. L. R. B., Washington, D. C., Peter W. Hirsch, Director, Region 4, N. L. R. B., Philadelphia, Pa., for respondent.
Before MERRITT, BROWN and KENNEDY, Circuit Judges.

ORDER

1
Childers Products Company petitions under Section 10(f) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., for review of a decision of the National Labor Relations Board rendered June 19, 1979, that the Company violated Section 8(a)(1) & (5) of the Act by refusing to bargain with Teamsters Union Local 115 after the Union was certified as the employees' bargaining agent in a representation election held in the summer of 1977.  The Board cross-petitions for enforcement of its order of the same date that Childers shall bargain collectively with the Union upon request.  The Board's decision and order are reported at 242 N.L.R.B. No. 182 (1979).


2
The Union won the representation election, eight votes to six.  The Board declared three additional Childers employees ineligible to vote in the election on the ground that two (Weiser and Lambing) were "supervisors" under Section 2(11) of the Act, and the third (Emme), as a college student employed for the summer of the election, had an insufficient community of interest with the other employees to vote.  Upon consideration of the entire record and the briefs the Court concludes that the Board's decision as to Weiser and Lambing is supported by substantial evidence.  It is unnecessary, therefore, to consider its decision as to Emme.


3
Accordingly, the order of the Board is enforced.